Citation Nr: 1648390	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability (back), other than a cervical spine disability.

[The issue of TDIU will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1972 until May 1976.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In a June 2011 Board decision regarding a separate appeal on the issue of entitlement to a higher evaluation for service-connected cervical strain and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the Board observed that the Veteran had a pending claim for service connection for a thoracolumbar spine disability that had not been adjudicated by the RO.  The Board then remanded the appeal as to the issue of entitlement to a TDIU pending resolution of the Veteran's claim of entitlement to service connection for a spine disability, other than a cervical spine disability.  

The Board notes that although the February 2013 rating decision characterized the claim as one of entitlement to service connection for a lower back disability, the claim is one of entitlement to service connection for a thoracolumbar spine disability other than a cervical spine disability.  Simply stated, a back disability.  

The Veteran's perfected appeal regarding entitlement to a TDIU is addressed under separate cover.

In addition, the Veteran filed a notice of disagreement as to an August 2012 rating decision that denied reopening a previously denied claim of entitlement to service connection for residuals of a cat scratch on the left hand.  The RO issued a statement of case and notification letter dated July 15, 2014.  The Veteran had 60 days from that date to submit a timely substantive appeal.  The Veteran's substantive appeal was not received by VA until September 22, 2014, which is outside the 60 day period and is therefore untimely.  

In September 2016, the Veteran presented testimony at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of that proceeding has been associated with the electronic claims folder.


FINDING OF FACT

The Veteran's degenerative joint disease of the thoracic spine is etiologically related to his period of active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the thoracic are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a thoracolumbar spine disability, which he asserts is etiologically related to injuries sustained during his period of active service.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2015).  An alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2015).  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veterans January 1972 enlistment examination showed normal findings for the spine.  The Veteran's service treatment records (STRs) show that in September 1974 he was treated at Tripler Army Medical Center for a concussion and contusion of the right shoulder.  May 1975 VA hospital records show that the Veteran was admitted for a head and neck injury after hitting his head while playing basketball.  The Veteran was assessed as having a whiplash injury, with spasm of the spinal muscles and grossly restricted neck movements.  July 1975 STRs reported severe muscle spasms and neck pain following a basketball injury.  Another July 1975 STR noted the Veteran had persistent muscle spasm secondary to cervical spine strain.  

December 1975 through January 1976 VA hospital records show that the Veteran was admitted for head and neck trauma following a car accident.  Although the Veteran was still on active duty, he had been taken by ambulance to the nearest hospital, which was the VA hospital in Altoona, Pennsylvania.  In one hospital record, it was reported that the Veteran had spasm of the scapular paraspinals and pain in the back.  Another contemporaneous record noted pain and stiffness in the cervical spine area that was assessed as muscular spasm, and cervical strain was diagnosed.  January 1976 orthopedic clinic records from the Naval Regional Medical Center in Camp Lejeune noted that the Veteran had muscle spasms of the mid thoracic spine, and cervical strain was diagnosed.  A January 1976 STR reported that the Veteran had ongoing spasms of the mid thoracic spine.  In a February 1976 STR, it was reported that the Veteran had chronic neck and back pain related to a car accident.  April 1976 Physical Evaluation Board Proceedings show that the Veteran was determined unfit for duty due to chronic cervical muscle strain.

In August 1978 the Veteran filed a claim of entitlement to service connection for a back and neck injury that occurred in 1974 during his period of active duty service.  This claim was only adjudicated as one of entitlement to service-connection for residuals of a neck injury.  

The Veteran was afforded a VA examination in connection with his claim in October 1978.  At that time the Veteran reported pain that extended to the upper part of the spine, and denied any lower back pain.  The only diagnosis advanced was old neck injury (recurrent) with limitation of motion and local pain.

In June 1980, the Veteran filed a claim for service connection for a neck and back injury that occurred in 1975.  The claim was adjudicated as one of entitlement to an increased rating for his now service-connected neck injury residuals, and again the back was not addressed.

A March 1982 VA treatment record noted that the Veteran had pain in the left lumbar area since a June 1981 work accident.  The Veteran was assessed as having back pain with possible nerve root irritation.

At an October 1982 VA examination, the Veteran gave a history of injuring his neck and upper back after falling from a seawall, and injuring his back shortly after when a truck hood fell on him.

In a November 1982 Holy Spirit Hospital record, it was reported that following a work injury, the Veteran had some low back pain and reduced range of motion throughout the back.  

The Veteran underwent a VA musculoskeletal examination in December 1999, at which time he gave a history of injuring his neck and upper back in service, and of experiencing pain in the upper back since.  

In October 2004, the Veteran filed a claim to "reopen" a claim for service connection for back and neck conditions, explaining that they those conditions had worsened.  This claim was again adjudicated as a claim to an increased evaluation for his service-connected cervical strain (previously rated as residuals of a neck injury).  

The Veteran was afforded a VA spine examination in December 2004.  At that time the Veteran reported pain and stiffness in the neck.  Examination revealed pain on motion, paraspinal muscle spasm, and tenderness of the cervical muscles.  The examiner diagnosed degenerative disc disease of the cervical spine.

At a September 2010 VA spine examination, the Veteran again reported injuring his neck and upper back in service and experiencing neck pain and upper back pain thereafter.  The Veteran specified that the pain was in the mid-cervical area.  The examiner diagnosed spurring of the cervical spine, chronic cervical strain, multilevel disc disease of the cervical spine, cervical spinal stenosis, cervical spondyloarthritis, and degenerative joint disease of the thoracic spine.  Upon review of the Veteran's claims file, interview in which a full history was solicited from the Veteran, and following examination, the examiner opined that it was at least as likely as not that the Veteran's degenerative joint disease of the thoracic spine was caused by his in-service blunt force neck injuries.

The Veteran was afforded another VA examination in June 2012.  Upon examination, the examiner noted diffuse paraspinal muscle spasm and tenderness of the thoracolumbar spine.  The examiner diagnosed thoracic degenerative joint disease, and opined that it was less than a 50 percent probability that thoracic degenerative joint disease was related to the Veteran's period of active service.  Instead, the examiner opined that thoracic degenerative joint disease was more than likely related to the Veteran's age his prior occupation as a truck driver and furniture mover.  In support of that opinion, the examiner noted that there was no evidence of an in-service back fracture.

The Veteran underwent another VA examination in March 2015.  The examiner opined that the Veteran's low back condition was unrelated to the Veteran's periods of service.  In support of that opinion, the examiner cited to a lack of in-service lower back injury or complaints.  Instead, the examiner indicated that the Veteran's in-service back symptoms were related to the cervical and thoracic areas.  Instead, the examiner noted that the Veteran's first treatment for a lower back injury occurred in 1981following a work related injury.  Thus, the examiner opined the Veteran's current low back condition began after service.  In addition, the examiner indicated that the Veteran's low back pain was not etiologically related to neck arthritis. 

Based on the foregoing, the Board finds that entitlement to service connection for degenerative joint disease of the thoracic spine is warranted.  First, the Veteran has a current diagnosis of degenerative joint disease of the thoracic spine.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; see September 2010 and June 2012 VA examinations.  The Veteran's service records show injuries to the neck and upper back, in-service complaints of upper back pain, and in-service diagnosis of ongoing thoracic muscle spasm.  Thus, there is an in-service event.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Finally, there is a relationship between the current disability and service as the 2010 VA physician has opined that it is at least as likely as not that the Veteran's currently diagnosed thoracic degenerative joint disease is etiologically related to the in-service blunt force injuries to the neck and upper back.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  

Similarly, the Veteran has competently, consistently, and credibly testified that the he first experienced upper back symptoms in service, and that such symptoms have continued thereafter in further support of a nexus between his current thoracolumbar spine disability and his period of service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board acknowledges that the June 2012 VA examiner opined that the Veteran's degenerative joint disease of the thoracic spine was unrelated to the Veteran's period of service in light of the absence of documented in-service fracture to the thoracic spine.  In this regard, the Board finds that the June 2012 examiner failed to adequately consider the Veteran's competent lay testimony regarding onset and continuity of symptomatology of his back symptoms.  The examiner then reached the seemingly contradictory conclusion that thoracic degenerative joint disease was a function of aging and occupation, despite no evidence of a thoracic spine fracture after service either.  That rationale also fails to explain or address the Veteran's complaints of upper back pain and documented thoracic muscle spasms during service.  Lastly, the examiner failed to reconcile the prior, contradictory opinion of the 2010 VA examiner.  For these reasons, the Board affords the opinion of the June 2012 examiner no weight.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the currently present degenerative joint disease of the thoracic spine is etiologically related to the Veteran's period of active service.  Having met the criteria for service connection, entitlement to service connection for degenerative joint disease of the thoracic spine is granted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303. 3.307, 3.309.

ORDER

Entitlement to service connection for degenerative joint disease of the thoracic spine is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


